LEASES/LANDLORD/TENANT:
  The trial court properly determined that no holding over occurred and properly denied holdover damages to the landlords where the evidence in the record indicated that: (1) although the keys were returned two days late, the tenants did not physically remain on the premises after the expiration of the lease term; (2) the tenant notified the landlords of his intent to vacate the premises, thus indicating that there was no intent on the part of the tenant to continue the lessee- lessor relationship; and (3) there was no evidence that the landlords acquiesced in the tenant's holding over or that the landlords affirmatively elected to treat the tenant as a holdover tenant.